J-S26022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                    Appellee               :
                                           :
              v.                           :
                                           :
    JERMAINE HENDERSON                     :
                                           :
                    Appellant              :       No. 1794 EDA 2018

        Appeal from the Judgment of Sentence Entered June 18, 2013
            In the Court of Common Pleas of Philadelphia County
           Criminal Division at No(s): CP-51-CR-0012686-2011,
                          CP-51-CR-0012688-2011


BEFORE:     PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI*, J.

MEMORANDUM BY GANTMAN, P.J.E.:                         FILED JUNE 03, 2019

       Appellant, Jermaine Henderson, appeals nunc pro tunc from the

judgment of sentence entered in the Philadelphia County Court of Common

Pleas, following his jury trial convictions for two counts of robbery and one

count each of first-degree murder, attempted murder, aggravated assault,

and carrying firearms in public in Philadelphia.1 Based on our Supreme Court’s

decision in Commonwealth v. Walker, ___ Pa. ___, 185 A.3d 969 (2018),

however, we must quash the appeal.

       The relevant facts and procedural history of this case are as follows. On

December 19, 2010, Appellant robbed and shot two victims. Victim 1 died as

a result of his gunshot wounds, but Victim 2 survived the three bullet wounds


1
  18 Pa.C.S.A. § 3701(a)(1)(i), 2502(a), 901(a), 2702(a), and 6108,
respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S26022-19


to his knee, hand, and forearm. The Commonwealth subsequently charged

Appellant at separate docket numbers for each victim: Docket No. 12688-

2011 for Victim 1, and Docket No. 12686-2011 for Victim 2. Following a trial

on June 18, 2013, a jury convicted Appellant of first-degree murder, robbery,

and carrying firearms in public in Philadelphia at Docket No. 12688-2011, and

attempted murder, aggravated assault, and robbery at Docket No. 12686-

2011. The court sentenced Appellant at both docket numbers to an aggregate

term of life without parole (“LWOP”), plus twenty (20) to forty (40) years’

incarceration.

      On July 24, 2015, this Court dismissed Appellant’s direct appeal as

untimely. Appellant filed a pro se Post Conviction Relief Act (“PCRA”) petition

on September 8, 2015, and the PCRA court appointed counsel. Counsel filed

an amended PCRA petition on August 29, 2017, and on June 15, 2018, the

court entered an order granting PCRA relief and reinstating Appellant’s direct

appeal rights nunc pro tunc. On June 20, 2018, Appellant timely filed a single

notice of appeal nunc pro tunc concerning both docket numbers. The court

ordered Appellant on June 25, 2018, to file a concise statement of errors

complained of on appeal per Pa.R.A.P. 1925(b); Appellant timely complied on

July 18, 2018. On August 31, 2018, this Court issued a rule to show cause

why the appeal should not be quashed in light of Walker.           This Court

discharged the rule to show cause on September 20, 2018, and referred the

issue to the merits panel.



                                     -2-
J-S26022-19


      Appellant raises the following issues for our review:

         IS [APPELLANT] ENTITLED TO AN ARREST OF JUDGMENT
         ON ALL CHARGES WHERE, AS HERE, THE EVIDENCE IS
         INSUFFICIENT TO SUSTAIN THE VERDICT?

         IS [APPELLANT] ENTITLED TO A NEW TRIAL AS THE RESULT
         OF COURT ERROR WHERE THE COURT DENIED DEFENSE
         OBJECTIONS TO THE TESTIMONY OF DETECTIVE CARL
         WATKINS CONCERNING PEOPLE IN THE NEIGHBORHOOD
         WHO WERE AFRAID OF RETALIATION AND THE LACK OF
         COOPERATION OF RAHSUL ISAACS AND STEPHANIE
         BRUNSON?

         IS [APPELLANT] ENTITLED TO A NEW TRIAL AS THE RESULT
         OF COURT ERROR WHEN THE COURT DENIED DEFENSE
         OBJECTIONS TO THE TESTIMONY OF DETECTIVE
         VERRECHIO CONCERNING THE RESULTS OF AN UNRELATED
         MURDER TRIAL?

         IS [APPELLANT] ENTITLED TO A NEW TRIAL AS THE RESULT
         OF COURT ERROR WHICH PERMITTED THE PROSECUTOR
         TO CROSS-EXAMINE [APPELLANT] ABOUT A POTENTIAL
         ALIBI WITNESS BUT WHERE THE NOTICE OF ALIBI HAD
         BEEN WITHDRAWN PRIOR TO TRIAL?

(Appellant’s Brief at 3).

      Preliminarily, on June 1, 2018, the Walker Court held that the common

practice of filing a single notice of appeal from an order involving more than

one docket will no longer be tolerated, because the practice violates Pa.R.A.P.

341, which requires the filing of “separate appeals from an order that resolves

issues arising on more than one docket.” Walker, supra at __, 185 A.3d at

977. The failure to file separate appeals under these circumstances “requires

the appellate court to quash the appeal.” Id. In its decision, the Court also

directed the Appellate Procedural Rules Committee to adjust the language of



                                     -3-
J-S26022-19


the Official Note to Rule 341 or, as an alternative, to add an amendment to

Rule 341 explicitly stating the requirement of filing separate notices of appeal

from a single order resolving issues arising on more than one docket.2 Id.

      Instantly, Appellant filed a single notice of appeal from the judgment of

sentence entered at two separate docket numbers. Appellant’s single notice

of appeal was filed on June 20, 2018, which postdates and is therefore bound

by the Walker decision, and must be quashed. Accordingly, we quash this

appeal.

      Appeal quashed.

      President Judge Panella joins this memorandum.

      Judge Pellegrini files a dissenting memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/3/19




2 We are cognizant of the dissent in Matter of M.P., 204 A.3d 976 (Pa.Super.
2019), which advocates that Walker should not apply until after the Appellate
Procedural Rules Committee updates the language of the Official Note to Rule
341 or adds an amendment to Rule 341 to conform to Walker. We also
recognize that Walker did not allow for a waiting period. Instead, Walker
intends to enforce the Official Note to Rule 341 as already written, which
requires separate notices of appeal when “one or more orders resolves issues
arising on more than one docket or relating to more than one judgment….”
See Pa.R.A.P. 341, Official Note. Thus, Walker compels us to quash the
appeal under the circumstances of this case.


                                     -4-